Citation Nr: 0632228	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for dental trauma for 
the purpose of VA treatment. 

3.  Entitlement to service connection for joint pains and 
swelling of the hands as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to March 
1985 and September 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1999 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

The issues of entitlement to service connection for dental 
trauma for the purpose of VA treatment and PTSD require 
additional development and are addressed in the REMAND 
portion of the decision below.  

FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  Joint pain is either attributable to a known diagnosis of 
bilateral chondromalacia patella or is not manifest to a 
compensable degree; swelling of the hands is not manifest to 
a compensable degree. 

CONCLUSION OF LAW

Joint pain and swelling of the hands may not be presumed to 
be the result of undiagnosed illnesses for compensation 
purposes.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.317 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset of this discussion, the Board notes that the 
service medical records are not available, as they were 
apparently contained in the veteran's original claims file, 
which has been lost.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Thus, because none of the veteran's service 
medical records have been obtained, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2003 and 
April 2003.  The originating agency essentially informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim adjudicated below has been obtained, and the veteran 
has been afforded appropriate VA examinations.  The record 
before the Board contains post-service medical records, which 
will be addressed as pertinent, particularly the veteran's VA 
outpatient treatment records and reports of his VA 
examinations.   In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim 
adjudicated herein. The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim adjudicated 
below.
 
In light of the Board's denial of the appellant's claim in 
the decision below, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App, 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
adjudicated below.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  (Emphasis 
added). 

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, however, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. § 
3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and

(ii) 	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.

(2) 	For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3)	For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. * * *

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:

(1) 	if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) 	if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3)	if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d)	For purposes of this section:

(1) 	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

(2)	the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (codified as amended 
at 38 C.F.R. § 3.317).

During the pendency of this appeal, however, a new law was 
passed which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001). These changes became effective on March 1, 
2002.  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
old and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change. See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria as well.

The veteran's DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he received 
the Southwest Asia Service Medal as well as the Kuwait 
Liberation Medal.  He is, therefore, a "Persian Gulf 
veteran" by regulation (i.e., had active military service in 
the Southwest Asia theater of operations during the Gulf 
War).  38 C.F.R. § 3.317.

Reviewing the pertinent evidence and contentions with the 
above criteria in mind, the veteran was afforded a series of 
VA examinations in August 1998 to develop evidence with 
respect to the veteran's claim that as a result of his 
service in the Persian Gulf, he has developed joint pain and 
swelling of the hands for which service connection should be 
granted under the presumptions for Persian Gulf veterans set 
forth above.  As set forth below, no compensable disability 
in any affected joint or the hands was demonstrated at these 
examinations.  

At the time of the August 1998 examinations, the veteran 
described recurrent generalized body aches and pains.  He 
also described recurrent swelling of both hands, most 
noticeably at the end of the day.  Also described were 
frequent numbness and tingling of the hands upon awakening in 
the morning, and episodes of lower extremity numbness and 
tingling.  His primary complaints in the lower extremities 
were below the knees and above the ankles.  

Upon physical examination in August 1998, the veteran walked 
normally, and there  was a full range of motion of the neck, 
shoulders, elbows, wrists and hands.  He could make a good 
fist in each hand and oppose the thumb with the fingertips 
satisfactorily.  Strength was full in the upper extremities, 
but there was mild tenderness to palpation of the upper 
extremities between the elbow and shoulder.  The examination 
of the back revealed no spasm or tenderness and range of 
motion testing revealed 90 degrees of flexion and 35 degrees 
of extension without pain.  Full motion was shown in the 
hips, with the exception of a loss of 10 degrees of normal 
internal rotation.  Some pain on extreme hip motion was 
noted.  

Motion in each knee was measured in August 1998 from full 
extension to 130 degrees of flexion with no pain but mild 
patella femoral grinding.  No redness, swelling, or heat were 
noted in the knees.  What was described as "rather 
significant" tenderness was demonstrated to palpation about 
the femoral joints, and there was a positive grind test of 
both knees.  No instability in the knees was noted, and no 
tenderness was elicited to palpation of the lower extremities 
between the knees and ankles.  The examination of the ankles 
was unremarkable, and the veteran was able to heel and toe 
walk and squat and arise again.  

X-rays of the hands and hips were conducted in conjunction 
with the August 1998 examinations, each of which were 
negative.  The diagnoses following the examinations in 
pertinent part were arthralgias of multiple joints and 
bilateral chondromalacia patella, with an examiner also 
noting by way of diagnosis that "[the] veteran's several 
symptoms are from undiagnosed illness."  

VA outpatient treatment records also reflect impressions to 
include generalized arthralgias with complaints of muscle 
aches and pains.  Review of these outpatient records dated 
through 2005 do not reflect any objective clinical findings 
demonstrating any more than the minimal, if any, disability 
shown in the veteran's joints upon examination in August 
1998.  More specifically, none of these reports demonstrate 
any compensable disability.  

Applying the pertinent legal criteria to the facts summarized 
above, the very essence of a claim concerning an undiagnosed 
illness is that there is a compensable disabling condition; 
that is, a disability that is ratable at 10 percent or more.  
The minimal objective findings demonstrated above, to include 
the range of motion findings, would not be compensable under 
any potentially applicable diagnostic code found in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Moreover, to the extent that there would be compensable 
disability the knees, this would be attributable to the known 
diagnosis of chondromalacia rather than an undiagnosed 
illness for which there would be a presumption of service 
connection.  There is no suggestion in the record that 
chondromalacia is related to service.  

The veteran has asserted a much more debilitating condition 
due to multijoint pain and swelling of the hands than was 
demonstrated by the evidence cited above.  However, the 
probative weight of this positive evidence is overcome by the 
more objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
There is otherwise no objective evidence linking a disability 
manifested by joint pain or swelling of the hands to service, 
and the veteran is not deemed competent to present evidence 
of such a link.  Routen, Espiritu, supra.  In short 
therefore, the Board finds that the probative value of the 
positive evidence is outweighed by the negative evidence of 
record.  Therefore, the claim for service connection for 
joint pain and swelling of the hands must be denied on either 
a "direct" or presumptive basis.  Gilbert, 1 Vet. App. at 
49.


ORDER

Entitlement to service connection for joint pains and 
swelling of the hands as due to undiagnosed illness is 
denied.  




REMAND

In connection with his claim for service connection for PTSD, 
the veteran has referred to experiencing stressors to include 
witnessing scud attacks.  The veteran's service personnel 
records have not been obtained and there has been no attempt 
to verify the veteran's claimed stressors.  Thus, as 
requested by the veteran's representative in the August 2006 
presentation to the Board, the RO will be directed to attempt 
to verify stressors upon remand, and to obtain the service 
personnel records.  

With respect to the claim for service connection for dental 
trauma for the purposes of VA treatment, reference was made 
in an August 1998 VA general medical examination report to 
there being a dental examination conducted at that time.  In 
September 2004, the RO requested records from VA "PTSD," 
"General" and "Joint" examinations conducted in August 
1998, but did not request records from a dental examination 
conducted in August 1998.  As such, the RO will be requsted 
to obtain any records from an August 1998 VA dental 
examination which may be in existence

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The veteran's service personnel 
records should be obtained to the extent 
available.  

2.  The RO should forward copies of the 
veteran's service personnel records to 
the U.S. Armed Services Center for the 
Research of Unit Records (USASCRUR), and 
request their assistance in verifying 
whether the veteran served in a unit in 
the Persian Gulf that was exposed to scud 
attacks while he served with such a unit. 

3.  If the RO determines that the record 
establishes the occurrence of a scud 
attack or any other stressor during the 
veteran's service in the Persian Gulf, he 
should be afforded a VA psychiatric 
examination to determine if he has PTSD.  
If the veteran is diagnosed with PTSD, 
the examiner should be requested to 
indicate whether there is a causal 
relationship between any verified in-
service stressor(s) and his current 
symptomatology.  If the veteran is 
diagnosed with a psychiatric disorder 
other than PTSD, the examiner should 
render an opinion as to whether there is 
a 50 percent probability or greater that 
this disorder is related to active 
service or events therein.

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report and it would be 
helpful if the examiner would cite to 
information or evidence relied upon in 
making any determination.

4.  The RO is to obtain the reports from 
an August 1998 VA dental examination, if 
in existence.  If such reports are not in 
existence, the veteran should be afforded 
a VA dental examination specifically 
tailored to determine if he has a current 
disability due to in-service dental 
trauma that would warrant entitlement to 
VA treatment. 

5.  Following the completion of the 
development requested above, the claims 
for service connection for PTSD and 
entitlement to service connection for 
dental trauma for the purpose of VA 
treatment should be readjudicated by the 
RO.  If this does not result in a 
complete grant of all benefits sought by 
the veteran in connection with these 
claims, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
that have been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to these issues.  An appropriate period 
of time should be allowed for response.
 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


